In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-442 CV

____________________


JOHN C. SPURLOCK, Appellant


V.


TEXAS DEPARTMENT OF CRIMINAL JUSTICE - 

INMATE TRUST FUND, AND JAMES W. BRIGHT, Appellees




On Appeal from the 411th District Court
Polk County, Texas

Trial Cause No. 21514




MEMORANDUM OPINION 
	On November 10, 2005, we informed the parties that our jurisdiction was not
apparent from the notice of appeal, and notified them that the appeal would be dismissed
for want of jurisdiction unless we received a response showing grounds for continuing the
appeal.  The appellant filed a response.
	The notice of appeal seeks to appeal the denial of "Plaintiff's Motion to Compel
More Definite Statement" in a garnishment proceeding.  The order neither discharged the
garnishment nor grants a judgment on the garnishment.  See Tex. R. Civ. P. 666-669;
Harrison v. Kell Jones & Son, 262 S.W.2d 763, 764 (Tex. Civ. App.- Beaumont 1953,
no writ).  An order in a garnishment action is not appealable where it does not dispose of
the primary issue drawn by the pleadings.  Texlite, Inc. v. Liberty State Bank, 150 S.W.2d
822, 823 (Tex. Civ. App. - Waco 1941, no writ).  The appeal is dismissed for want of
jurisdiction.
	APPEAL DISMISSED FOR LACK OF JURISDICTION.
 
								___________________________
								       CHARLES KREGER
									         Justice


Opinion Delivered January 12, 2006 
Before McKeithen, C.J., Gaultney and Kreger, JJ.